As to whether the verdict was authorized the real or final test is: Did the injury or disease totally incapacitate the insured within the meaning of the terms of the policy? Keeping an employee on the pay roll is not the determining factor, but is only a circumstance to be considered along with all the other evidence. After all, the question for final determination is, not whether the employee was kept on the pay roll after the injury or sickness, but whether he was totally disabled within the meaning of the policy. The Cato decision, supra, states that the insured there did not desist from work but on the contrary continued to perform substantially all of his duties notwithstanding the fact the doctor testified that it was unwise for him so to do. In this case the evidence authorized a finding that the insured was giving to the company only a small and insignificant part of the services which he had performed before he became disabled on account of sickness, and that the company was keeping him on the pay-roll at an amount equal to his full salary, and that this amount was not for part-time services, nor was it for full-time services, or for substantially full-time services, but was in the nature of a gratuity (or a pension), and although the doctor stated that it was unwise for the insured to perform the duties of his employment, he nevertheless "performed some parts of his work," but was unable to do and in fact desisted from doing "substantially all of the material acts necessary to the transaction of the insured's business or occupation in substantially his customary and usual manner."Cato case, supra.
Rehearing denied. Broyles, C. J., and Gardner, J., concur.